Title: John Langdon to John Adams, 4 Aug. 1786
From: Langdon, John
To: Adams, John


          
            
              Sir
            
            

              Portsmouth

              August 4— 786 —
            
          

          Colo Thomas Thompson, who will have the
            honor of handing you this, goes from hence to England, and from thence to France, on
            business in the commercial line, in the course of which, he wishes to pay his respects
            to your Excellency; I have therefore taken the liberty of introducing him to your
            acquaintance—This Gentleman, who served in the American Navy in the time of the War, is
            a very intelligent worthy man, who is able to give any information concerning the
            Situation of this part of the Continent.
          This Country at the present time teems with the luxurious bounties
            of heaven, and the Earth seems to invite us to partake of its’ plenty, alluring us to
            Economy, and Industry, by which the Inhabitants thereof might have a fair Oppertunity of
            making themselves the happiest people on the globe, but, strange to tell, we seem to
            have lost all ideas of honesty & gratitude, and are taking hasty strides to
            destruction, and contempt; what will be the end of these things, or where we shall land,
            I know not Patience is a virtue, and God knows we have a melancholy occasion for the
            full exercise of it at this day.—A few ambitious designing men in every State, with
            their consummate Villany, and Affrontry, are taking every measure in their power to
            increase the public distractions, hoping to reap a temporary benefit from the general
            wreck: However, I hope good providence will preserve an unthinking people, and make us
            sensible of our Folly before it is too late. That you may have it in your power to give
            us Assistance in this difficult day, and enjoy health, & happiness is the
            sincere wish of / Your Excellency’s / Most obedient / humble Servant.—

          
            
              John Langdon
            
          
        